EXHIBIT 10.1
 

 
AMENDED AND RESTATED
ARTICLES OF INCORPORATION
OF
NV ENERGY, INC.


Effective Date:  May 9, 2011


History of Changes


Original Articles Filed December 12, 1983
Amended-Restated Articles on July 11, 1985 and Filed August 14, 1985
Amended-Restated Articles on May 18, 1987 and Filed October 23, 1987
Amended-Restated Articles on May 16, 1989 and Filed May 22, 1989
Amended-Restated Articles on May 21, 1990 and Filed October 5, 1990
Amended in Articles of Merger Filed on July 28, 1999
Amendment to Restated Articles Filed May 24, 2006
Amendment to Restated Articles Filed November 19, 2008
Amended and Restated Articles Filed December 23, 2008
Certificate of Amendment Filed May 1, 2009
Amended and Restated Articles Filed May 9, 2011













 
1

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
 ARTICLES OF INCORPORATION
OF
NV ENERGY, INC.


ARTICLE I
NAME


The name of the corporation shall be NV Energy, Inc.
 
 


ARTICLE II
PRINCIPAL PLACE OF BUSINESS
 
          The Corporation’s principal office or place of business in the State
of Nevada shall be at such location as may be from time to time designated by
the Board of Directors. The Corporation may maintain an office or offices in
such other locations within or without the State of Nevada as may be from time
to time designated by the Board of Directors or pursuant to the By-laws of the
Corporation, and the Corporation may conduct all Corporation business of every
kind and nature relative to the purposes of the Corporation, including the
holding of meetings of directors and stockholders, outside the State of Nevada
as well as in the State of Nevada.
 
ARTICLE III
PURPOSE
 
          The purpose for which the Corporation is organized is to transact any
or all lawful business for which corporations may be incorporated under the
Nevada Revised Statutes, Chapter 78.
 

 
 
2

--------------------------------------------------------------------------------

 


ARTICLE IV
TERM OF EXISTENCE


The Corporation shall have a perpetual existence.


ARTICLE V


CAPITAL STOCK AND AMENDMENTS TO
ARTICLES OF INCORPORATION


Authorized Capital Stock


Section 1:
 
The amount of the total authorized capital stock of the Corporation is three
hundred fifty million (350,000,000) shares of common stock of $1.00 par
value.  Said shares may be issued by the Corporation from time to time for such
consideration as may be fixed from time to time by the Board of Directors.


Voting Rights
Section 2:
 
The holders of common stock shall exclusively possess full voting rights for the
election of directors and for all other purposes.  Each holder of record of
shares of common stock entitled to vote at any meeting of stockholders shall, as
to all matters in respect of which such stock has voting power, be entitled,
except as otherwise provided herein or in the By-Laws of the Corporation, to one
vote for each share of such stock held and owned by him, as shown by the stock
books of the Corporation, and may cast such vote in person or by proxy.
 
 
 
3

--------------------------------------------------------------------------------

 

 


Preemptive Rights
Section 3:
 
No holder of any stock, or of rights or options to purchase stock of the
Corporation of any class, now or hereafter authorized, shall have any
preferential or preemptive right to purchase or subscribe for any part of any
stock of the Corporation, now or hereafter authorized or any bonds, certificates
of indebtedness, debentures, options, warrants or other securities convertible
into or evidencing the right to purchase stock of the Corporation, but any such
stock or securities convertible into or evidencing the right to purchase stock
may at any time be issued and disposed of by the Board of Directors to such
purchasers, in such manner, for such lawful consideration and upon such terms as
the Board of Directors may, in its discretion, determine without offering any
thereof on the same terms or on any terms to all or any stockholders, as such,
of the Corporation.
 
Scrip Certificates
 
Section 4:
 
No certificates for fractional shares of any class of stock shall be issued.  In
lieu thereof, scrip certificates or other evidences of ownership of fractional
interests in shares of the stock of the Corporation may be issued by the
Corporation representing rights to such fractional shares and exchangeable, when
accompanied by other certificates in such amount as to represent in the
aggregate one or more full shares of stock, for certificates for full shares of
stock.  The holders of scrip certificates or other evidences of ownership of
fractional interests in shares of stock of the Corporation will not be entitled
to any rights as stockholders of the
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Corporation until the scrip certificates are so exchanged.  Such scrip
certificates may, at the election of the Board of Directors of the Corporation,
be in bearer form, shall be non-dividend bearing, non-voting and shall have such
expiration date as the Board of Directors of the Corporation shall determine at
the time of the authorization or issuance of such scrip certificates.
 
Amendments of Articles of Incorporation
 
Section 5:
 
The provisions of the Articles of Incorporation, except as expressly otherwise
herein provided or otherwise required by law, may be amended or altered by a
vote of the holders of a majority of the common stock of the Corporation then
issued, outstanding and entitled to vote.


ARTICLE VI
BOARD OF DIRECTORS


The members of the governing board of the Corporation shall be known as
Directors, and the number of Directors shall be as fixed in the By-Laws and may,
from time to time, be increased or decreased by a two-thirds (2/3) affirmative
vote of the entire Board of Directors provided that the number shall not be
increased to more than fifteen (15). Directors need not be stockholders of the
Corporation; however, they shall be at least twenty-one (21) years of age and at
least a majority of them shall be citizens of the United States.
 
The Board of Directors of this Corporation shall not be classified in respect of
the time for which they shall hold office. Commencing with the 2010
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Annual Meeting of the Stockholders, the Directors of this Corporation shall be
elected at each Annual Meeting of the Stockholders for a one-year term expiring
at the next Annual Meeting of the Stockholders; provided that any Director who
was elected prior to the 2010 Annual Meeting of the Stockholders for a term that
extends until after the 2010 Annual Meeting of the Stockholders shall not be
required to stand for election, and shall continue as a Director, until the
Annual Meeting at which the Director’s term expires.
    A Director or Directors may be removed from office only by the vote of
stockholders representing not less than two-thirds (2/3) of the issued and
outstanding capital stock entitled to vote generally in the election of
Directors.
    Vacancies occurring in the Board of Directors for any reason, including any
newly created directorships resulting from an increase in the number of
Directors, shall be filled by the affirmative vote of a majority of the
remaining Directors, though less than a quorum. Each Director so chosen shall
hold office until the expiration of the term of Director, if any, whom he or she
has been chosen to succeed, or if none, until the next Annual Meeting of the
Stockholders and until his or her successor shall be duly elected and qualified
or until his or her earlier death, resignation or removal.
                      Notwithstanding any other provisions of these Articles of
Incorporation or the By-Laws of the Corporation (and notwithstanding the fact
that a lesser percentage may be specified by law, these Articles of
Incorporation or the By-Laws of the Corporation), the affirmative vote of the
holders of a majority of the Common Stock of the Corporation then issued,
outstanding and entitled to vote shall be
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
required to amend or repeal, or adopt any provisions inconsistent with, this
Article VI.
 
ARTICLE VII
STOCK NON-ASSESSABLE


The capital stock, after the amount of the subscription price, or par value, has
been paid in, shall not be subject to assessment to pay the debts of the
Corporation.
 
ARTICLE VIII
FAIR PRICE PROVISIONS


Section 1:
 
(A)
  In addition to any affirmative vote required by law or these Articles of
Incorporation, and except as otherwise expressly provided in paragraph 2 of this
Article VIII:

 
(i)           any merger or consolidation of the Corporation or any Subsidiary
(as hereinafter defined) with (a) any Interested Stockholder (as hereinafter
defined) or (b) any other corporation (whether or not itself an Interested
Stockholder) which is, or after such merger or consolidation would be, an
Affiliate (as hereinafter defined) of an Interested Stockholder; or
 
(ii)           any sale, lease, exchange, mortgage, pledge, transfer or other
disposition (in one transaction or a series of transactions) to or with any
Interested Stockholder of any assets of the Corporation or any Subsidiary having
an aggregate Fair Market Value (as hereinafter defined) of $1,000,000 or more;
or
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
                (iii)           the issuance or transfer by the Corporation or
any Subsidiary (in one transaction or a series of transactions) of any
securities of the Corporation or any Subsidiary to any Interested Stockholder or
any Affiliate of any Interested Stockholder in exchange for cash, securities or
other property (or a combination thereof) having any aggregate Fair Market Value
of $1,000,000 or more; or
 
(iv)           the adoption of any plan or proposal for the liquidation or
dissolution of the Corporation proposed by or on behalf of an Interested
Stockholder or any Affiliate of any Interested Stockholder; or
 
(v)           any reclassification of securities (including any reverse stock
split), or recapitalization of the Corporation, or any merger or consolidation
of the Corporation with any of its Subsidiaries or any other transaction
(whether or not with or into or otherwise involving an Interested Stockholder)
which has the effect, directly or indirectly, of increasing the proportionate
share of the outstanding shares of any class of equity or convertible securities
of the Corporation of any Subsidiary which is directly or indirectly owned by
any Interested Stockholder or any Affiliate of any Interested Stockholder;
 
shall require the affirmative vote of the holders of a majority of the shares of
common stock of the Corporation voted with respect to such matter.  Such
affirmative vote shall be required notwithstanding the fact that no vote may be
required, or that a lesser percentage may be specified, by law or in any
agreement with any national securities exchange or otherwise.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(B)
The term "Business Combination" as used in this Article VIII shall mean any
transaction which is referred to in any one or more of clauses (i) through (v)
of subparagraph (A) of this paragraph 1.



Section 2:
 
The provisions of paragraph 1 of this Article VIII shall not be applicable to
any particular Business Combination, and such Business Combination shall require
only such affirmative vote as is required by law and any other provision of
these Articles of Incorporation, if all of the conditions specified in either of
the following subparagraphs (A) or (B) are met:
 
(A)
The Business Combination shall have been approved by a majority of the
Continuing Directors (as hereinafter defined); provided, however, that such
approval shall only be effective if obtained at a meeting at which a Continuing
Director Quorum (as hereinafter defined) is present, or

 
(B)
All of the following conditions have been met:

 
              (i)
The aggregate amount of (x) cash and (y) Fair Market Value as of the date of the
consummation of the Business Combination of consideration other than cash, to be
received per share by holders of the Corporation's Common Stock in such Business
Combination transaction shall be at least equal to the highest amount deternined
under sub-clauses (a), (b) and (c) below:

 
              (a)
(if applicable) the highest per share price (including any brokerage
commissions, transfer taxes and

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
             
soliciting dealers' fees) paid by the Interested STockholders for any share of
Commong STock acquired byit (1) within the two-year period immediately prior to
the first public announcement of the proposal of the Business Combination (the
"Announcement Date") or (2) in the transaction in which it became an Interested
Stockholder, whichever is higher;

 
              (b)
the Fair Market Value per share of Common Stock on the Announcement Date or on
the date on which the Interested Stockholder became an Interested Stockholder
(such latter date is referred to in this Article VIII as hte "Determination
Date"), whichever is higher; and

 
              (c)
(if applicable) the price per share equal to the Fair Market Value per share of
Common Stock determined pursuant to subparagraph (B)(i)(b) above, multiplied by
the ratio of (1) the highest per share price (including any brokerage
commissions, transfer taxes and soliciting dealers' fees) paid by the Interested
Stockholder for any shares of Common Stock acquired by it within the two-year
period immediately prior to the Announcement Date to (2) the Fair Market Value
per share of Common Stock on the first day in such two-year period in which the
Interested Stockholder acquired any shares of Common Stock.

 
 
 
10

--------------------------------------------------------------------------------

 
 
          (ii)
After such Interested Stockholder has become an Interested Stockholder and prior
to the consummation of such Business Combination: (a) except as approved by a
majority of the Continuing Directors, there shall have been no failure to
declare and pay at the regular date therefor any full quarterly dividends
(whether or not cumulative) on any stock of the Corporation having preferential
dividend rights; (b) there shall have been (1) no reduction in the annual rate
of dividends paid on the Common Stock (except as necessary to reflect any
subdivision of the Common Stock), except as approved by a majority of the
Continuing Directors, and (2) an increase in such annual rate of dividends as
necessary to reflect any reclassification (including any reverse stock split),
recapitalization, reorganization or any similar transaction which has the effect
of reducing the number of outstanding shares of the Common Stock, unless the
failure so to increase such annual rate is approved by a majority of the
Continuing Directors; and (c) such Interested Stockholder shall not have become
the beneficial owner of any additional shares of Common Stock except as part of
the transaction which results in such Interested Stockholder becoming an
Interested Stockholder.  The approval by a majority of the Continuing Directors
of an exception to the requirements set forth in clauses (a) and (b) above shall
only be effective if obtained at a meeting at which a Continuing Director Quorum
is present.

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
           (iii)
After such Interested Stockholder has become an Interested Stockholder, such
Interested Stockholder shall not have received the benefit, directly or
indirectly (except proportionately as a stockholder) of any loans, advances,
guarantees, pledges or other financial assistance or any tax credits or other
tax advantages provided by the Corporation, whether in anticipation of or in
connection with such Business Combination or otherwise.

 
           (iv)
A proxy or information statement describing the proposed Business Combination
and complying with the requirements of the Securities Exchange Act of 1934 and
the rules and regulations thereunder (or any subsequent provisions replacing
such Act, rules or regulations) shall be mailed to public stockholders of the
Corporation at least 30 days prior to the consummation of such Business
Combination (whether or not such proxy or information statement is required to
be mailed pursuant to such Act or subsequent provisions).

 
 
 



Section 3:
For the purpose of this Article VIII
 
(A)           The term “person” shall mean any individual, firm, corporation, or
other entity.
 
(B)           The term “Interested Stockholder” shall mean any person (other
than the Corporation or any Subsidiary and other than any profit-sharing,
employee
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
stock ownership, or other employee benefit plan of the Corporation or any
Subsidiary or any trustee or fiduciary with respect to any such plan when acting
in such capacity) who or which:
 
(i)           is the beneficial owner (as hereinafter defined) of more than ten
percent (10%) of the Common Stock; or
 
(ii)          is an Affiliate (as hereinafter defined) of the Corporation and at
any time within the two-year period immediately prior to the date in question
was the beneficial owner of ten percent (10%) or more of the Common Stock; or
 
(iii)           is an assignee of or has otherwise succeeded to any shares of
Common Stock which were at any time within the two-year period immediately prior
to the date in question beneficially owned by any Interested Stockholder, if
such assignment or succession shall have occurred in the course of a transaction
or series of transactions not involving a public offering within the meaning of
the Securities Act of 1933.
 
(C)           A person shall be a “beneficial owner” of any Common Stock:
 
(i)           which such persons or any of its Affiliates or Associates (as
hereinafter defined) beneficially owns, directly or indirectly; or
 
(ii)           which such person or any of its Affiliates or Associates has,
directly or indirectly, (a) the right to acquire (whether such right is
exercisable immediately or only after the passage of time), pursuant to any
agreement, arrangement, or understanding, or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise, or (b) the right to
vote pursuant to any agreement, arrangement or understanding; or
 
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)           which is beneficially owned, directly or indirectly, by any
other person with which such person or any of its Affiliates or Associates has
any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of any shares of Common Stock.
 
(D)           For purposes of determining whether a person is an Interested
Stockholder pursuant to subparagraph (B) of this paragraph 3, the number of
shares of Common Stock deemed to be outstanding shall include shares deemed
owned through application of subparagraph (C) of this paragraph 3 but shall not
include any other shares of Common Stock which may be issuable pursuant to any
agreement, arrangement or understanding, or upon exercise of conversion rights,
warrants or options, or otherwise.
 
(E)           The term “Affiliate” or “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as in effect on April 1,
1985, or amendments thereto.
 
(F)           The term “Subsidiary” means any corporation of which a majority of
any class of equity security is owned, directly or indirectly, by the
Corporation, provided, however, that for the purposes of the definition of
Interested Stockholder set forth in subparagraph (B) of this paragraph 3, the
term “Subsidiary” shall mean only a corporation of which a majority of each
class of equity security is owned, directly or indirectly, by the Corporation.
 
(G)           The term “Continuing Director” means any member of the Board of
Directors of the Corporation (the “Board”) who is unaffiliated with the
Interested
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Stockholder and was a member of the Board prior to the time that the Interested
Stockholder became an Interested Stockholder, and any successor of a Continuing
Director who is unaffiliated with the Interested Stockholder and is recommended
to succeed a Continuing Director by a majority of Continuing Directors, provided
that such recommendation or election shall only be effective if made at a
meeting at which a Continuing Director Quorum is present.
 
(H)           The term “Continuing Director Quorum” means six Continuing
Directors capable of exercising the powers conferred upon them under the
provisions of the Articles of Incorporation or By-Laws of the Corporation or by
law.
 
(I)           The term “Fair Market Value” means:  (1) in the case of stock, the
highest closing sale price during the 30-day period immediately preceding the
date in question of a share of such stock on the Composite Tape for New York
Stock Exchange-Listed Stocks, or, if such stock is not quoted on the Composite
Tape, on the New York Stock Exchange, or, if such stock is not listed on such
Exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934 on which such stock is listed, or, if such
stock is not listed on any such exchange, the highest closing bid quotation with
respect to a share of such stock during the 30-day period preceding the date in
question on the National Association of Securities Dealers, Inc., Automated
Quotations System or any system then in use, or if no such quotations are
available, the fair market value on the date in question of such stock as
determined by the Board in good faith, and (ii) in the case of the property
other than cash or stock, the fair market value of such property on the date in
question as determined in good faith by a majority of
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Continuing Directors, provided that such determination shall only be effective
if made at a meeting at which a Continuing Director Quorum is present.
 
(J)           In the event of any Business Combination in which the Corporation
survives, the phrase “other consideration to be received” as used in
subparagraphs (B)(i) and (ii) of paragraph 2 of this Article VIII shall include
the shares of Common Stock retained by the holders of such shares.
 

 
Section 4:
Nothing contained in this Article VIII shall be construed to relieve any
Interested Stockholder from any fiduciary obligation imposed by law.

 
Section 5:
Notwithstanding any other provisions of these Articles of Incorporation or the
By-Laws of the Corporation (and notwithstanding the fact that a lesser
percentage may be specified by law, these Articles of Incorporation or the
By-Laws of the Corporation), the affirmative vote of the holders of a majority
of the then outstanding shares of common stock of the Corporation shall be
required to amend or repeal, or adopt any provisions inconsistent with this
Article VIII.
 
 
 
16

--------------------------------------------------------------------------------

 
 


ARTICLE IX
SPECIAL PROVISIONS


Section 1:
 
The private property of the stockholders, directors, or officers shall not be
subject to the payment of any corporate debts to any extent whatsoever.
 
Section 2:
 
(A)           To the fullest extent that the laws of the State of Nevada, as in
effect on March 18, 1987, or as thereafter amended, permit elimination or
limitation of the liability of directors and officers, no Director, officer,
employee, fiduciary or authorized representative of the Company shall be
personally liable for monetary damages as such for any action taken, or any
failure to take any action, as a Director, officer or other representative
capacity.
 
(B)           This Article shall not apply to any action filed prior to
March 18, 1987, nor to any breach of performance or failure of performance of
duty by a Director, officer, employee, fiduciary, or authorized representative
occurring prior to March, 1987.  Any amendment or repeal of this Article which
has the effect of increasing Director liability shall operate prospectively
only, and shall not affect any action taken, or any failure to act, prior to its
adoption.
 
 
Section 3:
 
(A)           Right to Indemnification.  Except as prohibited by law, every
director and officer of the company shall be entitled as a matter of right to be
indemnified by the company against reasonable expense and any liability paid or
incurred by such person in connection with any actual or threatened claim,
action, suit or proceeding, civil, criminal, administrative, investigative or
other, whether
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
brought by or in the right of the company or otherwise, in which he or she may
be involved, as a party or otherwise, by reason of such person being or having
been a Director or officer of the company or by reason of the fact that such
person is or was serving at the request of the company as a Director, officer,
employee, fiduciary or other representative of the Corporation or another
corporation, partnership, joint venture, trust, employee benefit plan or other
entity (such claim, action, suit, or proceeding hereinafter being referred to as
“action”); provided, however, that no such right of indemnification shall exist
with respect to an action brought by a director or officer against the company
(other than a suit for indemnification as provided in paragraph (B)).  Such
indemnification shall include the right to have expenses incurred by such person
in connection with an action paid in advance by the company prior to final
disposition of such action, subject to such conditions as may be prescribed by
law.  As used herein, “expense” shall include fees and expenses of counsel
selected by such person; and “liability” shall include amounts of judgments,
excise taxes, fines and penalties, and amounts paid in settlement.
 
(B)           Right of Claimant to Bring Suit.  If a claim under paragraph (A)
of this Section is not paid in full by the company within thirty days after a
written claim has been received by the company, the claimant may at any time
thereafter bring suit against the company to recover the unpaid amount of the
claim, and, if successful in whole or in part, the claimant shall also be
entitled to be paid the expense of prosecuting such claim.  It shall be a
defense to any such action that the conduct of the claimant was such that under
Nevada law the company would be prohibited from indemnifying the claimant for
the amount claimed, but the burden of
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
proving such defense shall be on the company.  Neither the failure of the
company (including its Board of Directors, independent legal counsel and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because the conduct of the claimant was not such that indemnification would be
prohibited by law, nor an actual determination by the company (including the
Board of Directors, independent legal counsel, or its stockholders) that the
conduct of the claimant was such that indemnification would be prohibited by
law, shall be a defense to the action or create a presumption that the conduct
of the claimant was such that indemnification would be prohibited by law.
 
(C)           Insurance and Funding.  The Company may purchase and maintain
insurance to protect itself and any person eligible to be indemnified hereunder
against any liability or expense asserted or incurred by such person in
connection with any action, whether or not the company would have the power to
indemnify such person against such liability or expense by law or under the
provisions of this Section 3.  The company may make other financial arrangements
which include a trust fund, program of self-insurance, grant a security interest
or other lien on any assets of the corporation, establish a letter of credit,
guaranty or surety as set forth in 1987 Statutes of Nevada, Chapter 28 to ensure
the payment of such sums as may become necessary to effect indemnification as
provided herein.
 
(D)           Non-Exclusive; Nature and Extent of Rights.  The right of
indemnification provided for herein (1) shall not be deemed exclusive of any
other rights, whether now existing or hereafter created, to which those seeking
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
indemnification hereunder may be entitled under any agreement, by-law or article
provision, vote of stockholders or directors or otherwise, (2) shall be deemed
to create contractual rights in favor of persons entitled to indemnification
hereunder, (3) shall continue as to persons who have ceased to have the status
pursuant to which they were entitled or were denominated as entitled to
indemnification hereunder and shall inure to the benefit of the heirs and legal
representatives of persons entitled to indemnification hereunder and (4) shall
be applicable to actions, suits or proceedings commenced after the adoption
hereof, whether arising from acts or omissions occurring before or after the
adoption hereof.  The right of indemnification provided for herein may not be
amended, modified or repealed so as to limit in any way the indemnification
provided for herein with respect to any acts or omissions occurring prior to the
adoption of any such amendment or repeal.
 


Section 4:
 
In furtherance, and not in limitation, of the powers conferred by statute, the
Board of Directors, by majority vote of those present at any called meeting, is
expressly authorized:
 
(A)           To hold its meetings, to have one or more offices, and to keep the
books of the Corporation, except as may be otherwise specifically required by
the laws of the State of Nevada, within or without the State of Nevada, at such
places as may be from time to time designated by it.
 
(B)           To determine from time to time whether, and if allowed under what
conditions and regulations, the accounts and books of the Corporation (other
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
than the books required by law to be kept at the principal office of the
Corporation in Nevada), or any of them, shall be open to inspection of the
stockholders, and the stockholders’ rights in this respect are and shall be
restricted or limited accordingly.
 
(C)           To make, alter, amend and rescind the By-Laws of the Corporation,
to fix the amount to be reserved as working capital, to fix the times for the
declaration and payment of dividends, and to authorize and cause to be executed
mortgages and liens upon the real and personal property of the Corporation.
 
(D)           To designate from its number an executive committee, which, to the
extent provided by the By-Laws of the Corporation or by resolution of the Board
of Directors, shall have and may exercise in the intervals between meetings of
the Board of Directors, the powers thereof which may lawfully be delegated in
respect of the management of the business and the affairs of the Corporation,
and shall have power to authorize the seal of the Corporation to be affixed to
such papers as may require it.  The Board of Directors may also, in its
discretion, designate from its number a finance committee and delegate thereto
such of the powers of the Board of Directors as may be lawfully delegated, to be
exercised when the Board is not in session.


ARTICLE X
OTHER CONSTITUENCIES PROVISIONS


In taking action, including (but not limited to) action which may involve or
relate to a change or potential change in the control of the Corporation, the
Board of Directors of the Corporation shall be entitled to consider, without
limitation,
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(1) both the long-term and the short-term interests of the Corporation and its
stockholders and (2) the effects that the Corporation’s actions may have in the
short-term or in the long-term upon any of the following:  (i) the prospects for
potential growth, development, productivity, and profitability of the
Corporation; (ii) the Corporation’s current employees; (iii) the Corporation’s
creditors; and (iv) the ability of the Corporation to provide, as a going
concern, goods, services, employment opportunities and employment benefits and
otherwise to contribute to the communities in which it does business and to
serve the public interest.  Nothing in this paragraph shall create any duties
owed by any Director to any person or entity to consider or afford any
particular weight to any of the foregoing.  For purposes of this paragraph,
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Corporation,
whether through the ownership of voting stock, by contract or other.

 
22

--------------------------------------------------------------------------------

 



CERTIFICATION


The undersigned certifies that the foregoing Amended and Restated Articles of
Incorporation of the Corporation set forth the text of the Articles of
Incorporation of the Corporation as amended and restated to this date, and that
he has been authorized by the Board of Directors of the Corporation to sign
these Amended and Restated Articles of Incorporation and cause them to be filed
in the office of the Nevada Secretary of State.




Dated:  May _____,
2011                                                                NV ENERGY,
INC.




By:                                                                
Paul J. Kaleta,
Corporate Senior Vice President
General Counsel and Secretary





 
23

--------------------------------------------------------------------------------

 
